DETAILED ACTION
Applicant's submission filed on 10 May 2022 has been entered.  Claims 12 and 26 are currently amended; no claims are cancelled; claims 1-11, 13-25, and 27-30 are previously presented; no claims have been added.  Claims 1-30 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 8, filed 10 May 2022, with respect to “Form PTO-892” have been fully considered and the examiner thanks the applicant for noticing the unintentional omission.  The examiner has made the appropriate correction and includes the PTO-892 that address this issue.
Applicant’s arguments, see page 8, filed 10 May 2022, with respect to “Claim Interpretation” have been fully considered and the examiner acknowledges the applicant agreement on the 35 U.S.C. 112(f).   
Applicant’s arguments, see page 9-10, filed 10 May 2022, with respect to “Claim Rejections under 35 U.S.C 103” have been fully considered but they are not persuasive.  Applicant argues that Harrison and Hui fail to teach or suggest transmitting at least one code block of a control channel, the at least one code block including CSI, wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels.   
The examiner respectfully disagrees.  Harrison teaches transmitting at least one code block of a control channel, the at least one code block including CSI (Harrison, p. 3, lines 1-28; PUCCH is supported in NR to carry UCI which is transmitted from the wireless device to the network node and consists of: HARQ-ACK/NACK for received downlink data, downlink CSI, and SRs indicating that a mobile terminal needs uplink resources for uplink data transmissions).  Harrison does not teach wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels.  It appears the above is not in disagreement with the applicant for what Harrison teaches.  Regarding this particular limitation that Harrison does not teach, under Broadest Reasonable Interpretation, this limitation states that each code block has an assignment between the bit indices of the code block and the bit channels in a particular order of reliabilities of the bit channels.  The applicant calls the result of doing this as being polar encoded.  Hui teaches this assignment between bit indices of the code block and the bit channels in a particular order of reliabilities of the bit channels, the fact that Hui took the output of Hui’s polar encoder to do this relationship of the assignment between bit indices of the code block and the bit channels in a particular order of reliabilities of the bit channels and hence Hui’s definition of polar encoded may be different than how the applicant defined polar encoded, but the fact that such a relationship between the bit indices and the bit channels exist is all that is required by the limitation.  As applicant summarized, Hui discusses the rankings of bit-channels and their relative reliabilities in an ordered code-bit index sequence (Hui, [0034]-[0039]).
Applicant’s arguments, see page 9-11, filed 10 May 2022, with respect to “Claim Rejections under 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues that Harrison and Hui fail to teach or suggest retransmitting, in response to the trigger, at least a portion of each code block including retransmitted CSI, wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI.   
The examiner respectfully disagrees.  Harrison teaches retransmitting, in response to the trigger, at least a portion of each code block including retransmitted CSI (Harrison, Fig. 20, p. 45, line 6-p. 46 line 6; CSI report trigger two is received by wireless device and wireless device transmits CSI report 2 which is a retransmission of CSI report 1).  Harrison does not teach wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI.  Again, it appears there is no dispute regarding what Harrison teaches but instead what Harrison does not teach.  Like before, the broadest reasonable interpretation for this limitation is that the relationship for the bit indices assignments of the retransmitted CSI and the bit channels are in the reverse order of reliabilities as the relationship of the CSI.  Hui teaches two distinct methods for the order of reliabilities.  These two orders are low-reliability first and high-reliability first (see Hui [0036]-[0039] for full details).  These two sequence orders are in reverse order of one another, similar to how an arrangement of numbers are in reverse order if it’s lowest first versus highest first.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-8, 14-17, 20-22, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (WO 2018/173002 A1), hereafter referred Harrison, in view of Hui et al. (US 2020/0321986 A1), hereafter referred Hui.

Regarding claim 1, Harrison teaches a method for wireless communication by a User Equipment (UE), comprising:
transmitting at least one code block of a control channel, the at least one code block including Channel State Information (CSI) (Harrison, p. 3, lines 1-28; PUCCH is supported in NR to carry uplink control information (UCI) which is transmitted from the wireless device to the network node and consists of: HARQ-ACK/NACK for received downlink data, downlink CSI, and Scheduling requests (SRs) indicating that a mobile terminal needs uplink resources for uplink data transmissions);
detecting a trigger (Harrison, Fig. 20, p. 45, lines 6-21; CSI report triggers are received by wireless device); and 
retransmitting, in response to the trigger, at least a portion of each code block including retransmitted CSI (Harrison, Fig. 20, p. 45, line 6-p. 46 line 6; CSI report trigger two is received by wireless device and wireless device transmits CSI report 2 which is a retransmission of CSI report 1).
Harrison does not expressly teach wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels; and
wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI.
However, Hui teaches wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels (Hui, [0034]-[0039]; output of a polar encoder based on relative rankings of bit-channels (e.g. according to their relative reliabilities)); and
wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI (Hui, [0036]-[0039]; the ordered code-bit ranking sequence can be low-reliability first or high-reliability first).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison to include the above recited limitations as taught by Hui in order to transform a  pair of identical binary-input channels into two distinct channels of different qualities (Hui, [0003]).

Regarding claim 15, Harrison teaches a method for wireless communication by a Base Station (BS), comprising: 
receiving a transmission of at least one code block of a control channel, the at least one code block including Channel State Information (CSI) (Harrison, p. 3, lines 1-28; PUCCH is supported in NR to carry uplink control information (UCI) which is transmitted from the wireless device to the network node and consists of: HARQ-ACK/NACK for received downlink data, downlink CSI, and Scheduling requests (SRs) indicating that a mobile terminal needs uplink resources for uplink data transmissions);
receiving a retransmission of at least a portion of each code block including retransmitted CSI (Harrison, Fig. 20, p. 45, line 6-p. 46 line 6; CSI report trigger two is received by wireless device and wireless device transmits CSI report 2 which is a retransmission of CSI report 1); and
decoding the at least one code block based on the transmission and the retransmission (Harrison, Fig. 12, p. 37, lines 23-33; processing circuitry receives a first CSI report in a first time instant and a second CSI report in a second time instant and determines whether the CSI in the second CSI report has been updated or if the same values of the CSI in the first and second CSI reports have been reported).
Harrison does not expressly teach wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels; and
wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI.
However, Hui teaches wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels (Hui, [0034]-[0039]; output of a polar encoder based on relative rankings of bit-channels (e.g. according to their relative reliabilities)); and
wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI (Hui, [0036]-[0039]; the ordered code-bit ranking sequence can be low-reliability first or high-reliability first).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison to include the above recited limitations as taught by Hui in order to transform a  pair of identical binary-input channels into two distinct channels of different qualities (Hui, [0003]).

Regarding claim 29, Harrison teaches an apparatus for wireless communication by a User Equipment (UE), comprising: 
means for transmitting at least one code block of a control channel, the at least one code block including Channel State Information (CSI) (Harrison, p. 3, lines 1-28; PUCCH is supported in NR to carry uplink control information (UCI) which is transmitted from the wireless device to the network node and consists of: HARQ-ACK/NACK for received downlink data, downlink CSI, and Scheduling requests (SRs) indicating that a mobile terminal needs uplink resources for uplink data transmissions); 
means for detecting a trigger (Harrison, Fig. 20, p. 45, lines 6-21; CSI report triggers are received by wireless device); and
means for retransmitting, in response to the trigger, at least a portion of each code block including retransmitted CSI (Harrison, Fig. 20, p. 45, line 6-p. 46 line 6; CSI report trigger two is received by wireless device and wireless device transmits CSI report 2 which is a retransmission of CSI report 1).
Harrison does not expressly teach wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels; and
wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI.
However, Hui teaches wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels (Hui, [0034]-[0039]; output of a polar encoder based on relative rankings of bit-channels (e.g. according to their relative reliabilities)); and
wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI (Hui, [0036]-[0039]; the ordered code-bit ranking sequence can be low-reliability first or high-reliability first).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison to include the above recited limitations as taught by Hui in order to transform a  pair of identical binary-input channels into two distinct channels of different qualities (Hui, [0003]).

Regarding claim 30, Harrison teaches an apparatus for wireless communication by a Base Station (BS), comprising: 
means for receiving a transmission of at least one code block of a control channel, the at least one code block including Channel State Information (CSI) (Harrison, p. 3, lines 1-28; PUCCH is supported in NR to carry uplink control information (UCI) which is transmitted from the wireless device to the network node and consists of: HARQ-ACK/NACK for received downlink data, downlink CSI, and Scheduling requests (SRs) indicating that a mobile terminal needs uplink resources for uplink data transmissions);
means for receiving a retransmission of at least a portion of each code block including retransmitted CSI (Harrison, Fig. 20, p. 45, line 6-p. 46 line 6; CSI report trigger two is received by wireless device and wireless device transmits CSI report 2 which is a retransmission of CSI report 1); and
means for decoding the at least one code block based on the transmission and the retransmission (Harrison, Fig. 12, p. 37, lines 23-33; processing circuitry receives a first CSI report in a first time instant and a second CSI report in a second time instant and determines whether the CSI in the second CSI report has been updated or if the same values of the CSI in the first and second CSI reports have been reported).
Harrison does not expressly teach wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels; and
wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI.
However, Hui teaches wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels (Hui, [0034]-[0039]; output of a polar encoder based on relative rankings of bit-channels (e.g. according to their relative reliabilities)); and
wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI (Hui, [0036]-[0039]; the ordered code-bit ranking sequence can be low-reliability first or high-reliability first).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison to include the above recited limitations as taught by Hui in order to transform a pair of identical binary-input channels into two distinct channels of different qualities (Hui, [0003]).

Regarding claims 2 and 16, Harrison in view of Hui teaches the method of claim 1 and the method of claim 15 above.  Harrison does not expressly teach wherein for each code block:
for the transmitting, the bit indices of the code block are assigned to the bit channels in decreasing order of reliabilities of the bit channels, wherein the CSI is assigned the bit channels starting from the lowest CSI bit index to the highest CSI bit index;
for the retransmitting, the bit indices of the portion are assigned to the bit channels in decreasing order of reliabilities of the bit channels, and wherein the retransmitted CSI is assigned bit channels starting from the highest CSI bit index to the lowest CSI bit index.
However, Hui teaches wherein for each code block:
for the transmitting, the bit indices of the code block are assigned to the bit channels in decreasing order of reliabilities of the bit channels, wherein the CSI is assigned the bit channels starting from the lowest CSI bit index to the highest CSI bit index (Hui, [0036]-[0039]; the ordered code-bit ranking sequence can be low-reliability first);
for the retransmitting, the bit indices of the portion are assigned to the bit channels in decreasing order of reliabilities of the bit channels, and wherein the retransmitted CSI is assigned bit channels starting from the highest CSI bit index to the lowest CSI bit index (Hui, [0036]-[0039]; the ordered code-bit ranking sequence can be high-reliability first).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison to include the above recited limitations as taught by Hui in order to transform a  pair of identical binary-input channels into two distinct channels of different qualities (Hui, [0003]).

Regarding claim 4, Harrison in view of Hui teaches the method of claim 1 above.  Further, Harrison teaches wherein the retransmitted portion of the code block does not include Cyclic Redundancy Check (CRC) bits (Harrison, p. 3-4; UCI is discussed and does not mention CRC bits within it).

Regarding claims 6 and 20, Harrison in view of Hui teaches the method of claim 1 and the method of claim 15 above.  Further, Harrison teaches wherein the retransmitting includes retransmitting the portion of the code block at a preconfigured retransmission opportunity, wherein the trigger includes detecting the retransmission opportunity (Harrison, p. 8, lines 16-22; in aperiodic CSI-RS transmission, one-shot signifies that the CSI-RS transmission only happens once per trigger).

Regarding claims 7 and 21, Harrison in view of Hui teaches the method of claim 6 and the method of claim 20 above.  Further, Harrison teaches wherein a retransmission opportunity is configured between every two transmissions for the control channel (Harrison, p. 11, lines 5-16 and p. 24, lines 31-33; aperiodic CSI-RS is triggered by DCI, where DCI signaling is on the PDCCH).

Regarding claims 8 and 22, Harrison in view of Hui teaches the method of claim 1 and the method of claim 15 above.  Further, Harrison teaches wherein detecting the trigger includes receiving decoding results regarding the transmission of the at least one code block, wherein the retransmission is based on the decoding results (Harrison, p. 3, lines 9-18; after receiving the downlink data in a subframe, the terminal attempts to decode it and reports whether the decoding was successful (ACK) or not (NAK), where in case of unsuccessful decoding attempt the erroneous data is retransmitted).

Regarding claims 14 and 28, Harrison in view of Hui teaches the method of claim 1 and the method of claim 15 above.  Further, Harrison teaches wherein the control channel includes a Physical Uplink Control Channel (PUCCH) (Harrison, p. 3, lines 1-4; the Physical Uplink Control Channel (PUCCH) is supported in NR to carry uplink control information (UCI)).

Regarding claim 17, Harrison in view of Hui teaches the method of claim 15 above.  Further, Harrison teaches wherein the decoding includes decoding the at least one code block by combining the transmission and the retransmission (Harrison, p. 46, lines 1-6; since CSI report 2 is a retransmission of CSI report 1, a receiver can HARQ combine the two reports).

Claims 3, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Hui as applied to claims 1 and 15 above, and further in view of JP (JP 2012-520017).

Regarding claim 3, Harrison in view of Hui teaches the method of claim 1 above.  Harrison in view of Hui does not expressly teach further comprising:
dividing the CSI into multiple parts;
transmitting each part of the CSI in a different code block,
wherein the retransmitted portion includes a portion of at least one of the transmitted parts of the CSI.
However, JP teaches further comprising:
dividing the CSI into multiple parts (JP, Fig. 7, [0077]; where CSI is split across multiple MAC packets);
transmitting each part of the CSI in a different code block (JP, Fig. 7, [0077]; fragment numbers are used to identify which fragments are in the CSI payload as the CSI packet is transmitted),
wherein the retransmitted portion includes a portion of at least one of the transmitted parts of the CSI (JP, Fig. 7, [0077]; the version number may be used to help ensure that CSI packets are received in the correct order when retransmit CSI packets were not received by transmitter).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui to include the above recited limitations as taught by JP in order to dynamically allocate resources to the channel (JP, [0078]).

Regarding claims 5 and 19, Harrison in view of Hui teaches the method of claim 1 and the method of claim 15 above.  Harrison in view of Hui does not expressly teach wherein the retransmitted CSI includes only a portion of the CSI.
However, JP teaches wherein the retransmitted CSI includes only a portion of the CSI (JP, Fig. 7, [0077]; the version number may be used to help ensure that CSI packets are received in the correct order when retransmit CSI packets were not received by transmitter).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui to include the above recited limitations as taught by JP in order to dynamically allocate resources to the channel (JP, [0078]).

Claims 9, 10, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Hui as applied to claims 8 and 22 above, and further in view of Park et al. (US 2014/0254538 A1), hereafter referred Park.

Regarding claims 9 and 23, Harrison in view of Hui teaches the method of claim 8 and the method of claim 22 above.  Harrison in view of Hui does not expressly teach further comprising receiving the decoding results on a Physical Hybrid Automatic Repeat Request (HARQ) Indicator Channel (PHICH).
However, Park teaches further comprising receiving the decoding results on a Physical Hybrid Automatic Repeat Request (HARQ) Indicator Channel (PHICH) (Park, [0070]; a physical hybrid ARQ indicator channel (PHICH)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui to include the above recited limitations as taught by Park in order to utilize known DL control channels used in 3GPP LTE (Park, [0070]).

Regarding claims 10 and 24, Harrison in view of Hui further in view of Park teaches the method of claim 9 and the method of claim 23 above.  Harrison in view of Hui does not expressly teach wherein receiving the decoding results comprises receiving the decoding results in the PHICH only when the PHICH is not scheduled to include feedback regarding a transmission on a Physical Uplink Shared Channel (PUSCH).
However, Park teaches wherein receiving the decoding results comprises receiving the decoding results in the PHICH only when the PHICH is not scheduled to include feedback regarding a transmission on a Physical Uplink Shared Channel (PUSCH) (Park, [0070]; the PHICH frame carries the HARQ ACK/NACK signal in response to the UL transmission on PUSCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui to include the above recited limitations as taught by Park in order to utilize known DL control channels used in 3GPP LTE (Park, [0070]).

Claims 11-13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Hui as applied to claims 1 and 15 above, and further in view of Ahn et al. (US 8,625,509 B2), hereafter referred Ahn.

Regarding claims 11 and 25, Harrison in view of Hui teaches the method of claim 8 and the method of claim 22 above.  Harrison in view of Hui does not expressly teach further comprising receiving the decoding results as part of Downlink Control Information (DCI).
However, Ahn teaches further comprising receiving the decoding results as part of Downlink Control Information (DCI) (Ahn, Column 7, lines 36-47; the control information transmitted from the eNB to the UE in downlink includes a downlink ACK/NACK signal).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui to include the above recited limitations as taught by Ahn in order to handle contention resolution (Ahn, Column 7, lines 26-35).

Regarding claims 12 and 26, Harrison in view of Hui teaches the method of claim 11 and the method of claim 25 above.  Harrison in view of Hui does not expressly teach wherein the DCI includes an additional bit for indicating the decoding results.
However, Ahn teaches wherein the DCI includes an additional bit for indicating the decoding results (Ahn, Column 7, lines 36-47; the control information transmitted from the eNB to the UE in downlink includes a downlink ACK/NACK signal).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui to include the above recited limitations as taught by Ahn in order to handle contention resolution (Ahn, Column 7, lines 26-35).

Regarding claims 13 and 27, Harrison in view of Hui teaches the method of claim 8 and the method of claim 22 above.  Harrison in view of Hui does not expressly teach further comprising receiving the decoding results on a channel configured for indicating the decoding results.
However, Ahn teaches further comprising receiving the decoding results on a channel configured for indicating the decoding results (Ahn, Column 8, lines 44-57; the PHICH refers to a channel used for transmitting DL ACK/NACK information for UL HARQ).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui to include the above recited limitations as taught by Ahn in order to handle contention resolution (Ahn, Column 7, lines 26-35).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Hui as applied to claim 15 above, and further in view of Hui2 (US 2018/0262214 A1).

Regarding claim 18, Harrison in view of Hui teaches the method of claim 15 above.  Harrison in view of Hui does not expressly teach wherein the decoding includes:
decoding the retransmission;
designating successfully decoded bits of the retransmission as frozen bits; and
decoding, based on the transmission, remaining bits of the at least one code block not decoded from the retransmission.
However, Hui2 teaches wherein the decoding includes:
decoding the retransmission (Hui2, [0035]; decode the most recent block in the last retransmission);
designating successfully decoded bits of the retransmission as frozen bits (Hui2, [0035]; use the decoded bits as frozen bits to decode the previous retransmission until the first transmission is decoded); and
decoding, based on the transmission, remaining bits of the at least one code block not decoded from the retransmission (Hui2, [0035]; use the decoded bits as frozen bits to decode the previous retransmission until the first transmission is decoded).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui to include the above recited limitations as taught by Hui2 in order to improve the block error rate (Hui2, [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416